Citation Nr: 0110166	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  96-48 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
June 29, 1989, for service connection for Hodgkin's disease.

2.  Entitlement to a compensable evaluation for Hodgkin's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to March 
1972.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
September 1995, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Philadelphia, 
Pennsylvania (hereinafter RO).


FINDING OF FACT

The veteran's Hodgkin's disease is in remission, without 
objective evidence of residuals to include fever, anemia, 
fatigability, or pruritus.


CONCLUSION OF LAW

The criteria for a compensable evaluation for Hodgkin's 
disease have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.117, Diagnostic Code 
7709 (1995); 38 C.F.R. § 4.117, Diagnostic Code 7709 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
evidence of Hodgkin's disease.  Subsequent to service 
discharge, a private medical pathology report dated in 
December 1988, reveals nodular sclerosing Hodgkin's disease.  
The veteran was diagnosed with Hodgkin's lymphoma stage 2A, 
and underwent a laparotomy in February 1989.  He thereafter 
underwent a course of radiation therapy to the 
supradiaphragmatic and periaortic lymph nodes until June 
1989.  

A private medical report dated in September 1989, reported 
that the veteran was in complete remission with no evidence 
of recurrence of Hodgkin's lymphoma.  A VA examination 
conducted in November 1989, reported complaints of severe 
coughing in the morning and at night, as well as tiredness.  
The veteran denied fevers or chills, and his weight was 
stable.  The diagnosis was history of Hodgkin's lymphoma, in 
remission.  Private medical records from May 1990 to October 
1991, indicate that there was no recurrence of the disease.  
The veteran's appetite was reported as good, and there were 
no complaints of night sweats, fevers, or chills.  There was 
no evidence of cervical or supraclavicular adenopathy, and 
the left and right axillae were normal.  Anemia was not 
shown.  In a private medical report dated in May 1992, the 
examiner opined that the veteran was doing more than he 
should based on his past medical history.  The examiner 
strongly suggested that he curtail his work schedule to a 
more conventional 40 hours per week.   

A VA examination conducted in July 1994, reported a history 
of a chronic cough in the morning with clear sputum; it was 
noted that the veteran had smoked cigarettes for 10 to 12 
years.  His appetite was reported as good and his weight was 
stable.  There were no complaints of fever, chills, night 
sweats, or pruritus.  The diagnosis was history of stage 2A 
Hodgkin's lymphoma, with status post staging laparotomy and 
status post radiation therapy, in clinical remission.  

A report from the veteran's employment dated in October 1994, 
noted that the veteran was absent from work from 6/6/89 to 
7/2/89, and 10/25/91 through 11/1/91 due to illness.  Medical 
restrictions noted that the veteran was limited to 40-hour 
workweeks until 6/15/92; to 60-hour workweeks until 6/29/92; 
and thereafter, he returned to non-restricted hours.

A VA examination dated in April 1998, reported complaints of 
decreased stamina, becoming easily tired, and not having much 
energy.  However, the veteran noted that he was a full-time 
employee and at times, worked overtime.  He reported 
shortness of breath at times.  It was noted that the veteran 
had stopped smoking cigarettes.  The veteran denied night 
sweats, chills, and fevers.  Anemia was not shown.  The 
diagnosis was no active disease in the chest, with no 
suggestion of recurrence of Hodgkin's disease.

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The veteran has been provided an examination by VA in 
connection with his claim.  Moreover, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Additionally, although the 
veteran had requested a personal hearing, hearings were 
rescheduled on three occasions, and the veteran failed to 
report for the personal hearing scheduled for November 1, 
2000.  The RO notified the veteran in November 2000, that 
they had not received correspondence indicating his inability 
to be present for the hearing as scheduled and asked if he 
still desired a hearing.  No response from the veteran is of 
record.  Accordingly, the Board finds that the duty to assist 
has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000). 

Disability ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Id. 

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES 
(hereinafter SCHEDULE), codified in 38 C.F.R. Part 4 (2000), 
for evaluating the degree of impairment resulting from 
service-connected Hodgkin's disease were revised effective 
October 23, 1995.  Compare 38 C.F.R. § 4.117 (1995), with 
38 C.F.R. § 4.117 (2000).  However, in this case, the RO 
reviewed the veteran's claim under the old criteria in 
September 1995, and provided the veteran with the previous 
regulations in September 1995.  Additionally, the RO reviewed 
the veteran's claim under the revised criteria in September 
1996, and provided the veteran with the new criteria in the 
September 1996 statement of the case.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97; 
62 Fed.Reg. 37953 (1997); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  This determination depends on the facts 
of the particular case and therefore, is made on a 
case-by-case basis.  Id. 

At the time the veteran's claim was initially adjudicated, 
the diagnostic code for Hodgkin's disease provided a 100 
percent rating if the disease was acute (malignant) with 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  Additionally, a 100 percent rating was to 
be assigned for one year following the cessation of 
treatment, at which time the rating was based on residual 
impairment.  A 60 percent rating applied if the disease was 
manifested by general muscular weakness with loss of weight 
and chronic anemia; or secondary pressure symptoms, such as 
marked dyspnea, edema with pains and weakness of an 
extremity, or other evidence of severe impairment of general 
health.  The disease was rated as 30 percent disabling if 
evidenced by occasional low-grade fever, mild anemia, 
fatigability, or pruritus.  38 C.F.R. § 4.117, Diagnostic 
Code 7709 (1995). 

Where the SCHEDULE does not provide a zero percent evaluation, 
a zero percent evaluation will be assigned if the criteria 
for a compensable rating have not been met.  38 C.F.R. § 4.31 
(2000).

The revised diagnostic code for Hodgkin's disease provides a 
100 percent disability rating with active disease or during a 
treatment phase.  The 100 percent rating is continued for six 
months beyond the cessation of treatment, at which time a 
mandatory examination must be conducted.  If there has been 
no recurrence of the disease, the disorder is to be rated 
based on residuals of the disease.  38 C.F.R. § 4.117, 
Diagnostic Code 7709 (2000).

Based on the entire evidence of record, the Board finds that 
a compensable rating for Hodgkin's disease is not warranted 
under the rating criteria in effect prior to October 23, 
1995.  The veteran's appetite has been consistently reported 
as good and his weight as stable.  There have been no recent 
complaints of fever, chills, night sweats, or pruritus.  
Anemia has not been shown.  Additionally, although the 
veteran complained of fatigability, it has been noted that he 
works full time, and at times, works overtime.  His employer 
has noted that medical considerations have not restricted his 
work to less than a 40-hour workweek; indeed, an examiner 
indicated that the veteran should "curtail" his work 
schedule to "a more conventional 40 hours per week."  

Additionally, the medical evidence does not support a 
compensable evaluation for Hodgkin's disease under the 
revised criteria.  Subsequent to a course of radiation 
therapy to the supradiaphragmatic and periaortic lymph nodes, 
both private and VA medical records have reported that the 
veteran was in complete remission, with no evidence of 
recurrence of Hodgkin's lymphoma.  Examination reports have 
not reported residuals as being related thereto.  
Accordingly, the benefit sought on appeal must be denied.

Review of the record reveals that the RO did not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board observes that no specific argument has 
been raised regarding the applicability of 38 C.F.R. § 3.321, 
and the Board finds that the schedular criteria used in the 
evaluation of the disability are adequate as the veteran's 
service-connected Hodgkin's disease has not resulted in 
marked inference with employment or frequent periods of 
hospitalization.  The Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
on this question.  VAOPGCPREC. 6-96; 61 Fed.Reg. 66749 
(1996).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for Hodgkin's disease, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for Hodgkin's disease is denied.

REMAND

Upon review of the record, the Board notes that an effective 
date of June 29, 1989, for service connection for Hodgkin's 
disease was assigned by an unappealed rating decision dated 
in July 1994.  While a notice of disagreement was timely 
filed and a statement of the case issued to the veteran at 
his address of record, the appellant did not submit a timely 
substantive appeal.  Therefore, that decision is final.  38 
U.S.C.A. § 7105 (West 1991).  To reopen a finally denied 
claim, an appellant must submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104, 
3.156 (2000).

In a September 1995 rating decision, the RO noted that the 
effective date for service connection for Hodgkin's disease 
had not been timely appealed but appeared to consider the 
veteran's contentions to constitute a "new claim" for an 
effective date prior to June 29, 1989, for service connection 
for Hodgkin's disease.  Notwithstanding the RO's action, the 
Board is required to address the issue of whether new and 
material evidence has been submitted so as to reopen the 
appellant's claim, prior to considering the claim on the 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

As stated in Barnett, the new and material evidence 
requirement is a legal issue which must be addressed by the 
Board, regardless of whether the RO readjudicated the claim 
on its merits.  If the Board were to adjudicate the claim on 
the merits without resolving the new and material evidence 
issue, its actions would violate its statutory mandate set 
forth in 38 U.S.C.A. §§ 7104(b) and 5108 (West 1991).  Id.

The Board deems that new and material evidence is required to 
reopen the claim of entitlement to an effective date prior to 
June 29, 1989, for entitlement to service connection for 
Hodgkin's disease.  In this instance, the RO did not 
adjudicate the claim based on finality, nor did it provide 
the veteran with any overview of the laws and regulations 
pertaining to issues of new and material evidence and/or 
finality of prior decisions.  In light of these facts, the 
Board concludes that the veteran would be prejudiced by 
appellate review of his claim prior to issuance of such 
information. Bernard.

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim to reopen the 
issue of entitlement to an effective date 
prior to June 29, 1989, for service 
connection for Hodgkin's disease.  See 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Based on his response, the RO 
should attempt to procure copies of all 
VA records which were constructively of 
record but not before the RO in July 
1994.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should consider the veteran's 
claim of entitlement to an effective date 
prior to June 29, 1989, for service 
connection for Hodgkin's disease in light 
of the standard set forth in 38 C.F.R. § 
3.156(a) to determine if new and material 
evidence has been submitted to reopen the 
claim.

3. Thereafter, if the issue on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
fully addresses the 38 C.F.R. § 3.156(a) 
analysis and explains the reasons for the 
adverse determination.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

